Houghton, J. (concurring):
I- concur in a reversal of the interlocutory judgment on the ground that the defendant has tlfe right to plead the Statute of Frauds as affecting the relief demanded by the plaintiff in respect to the contract regarding the Uyack property'.
I do not concur in that part of Mr. Justice Laugi-ilin’s opinion in which it is stated that the plaintiff is entitled to no relief on the facts pleaded respecting the purchase at foreclosure sale of the One Hundred and Twenty-eighth street property. Hpon the facts stated defendant perpetrated a fraud upon plaintiff for which he is entitled to' relief in equity.
Clarke, J., concurred.